Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Glenn Murphy on 10/18/2021
The application has been amended as follows: 
Claims 27-34 are cancelled

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Amendment to claim 10 and Applicant’s arguments are sufficient to overcome rejection under 35 USC 103 set forth in the previous Office Action.
Independent claim 10 drawn to a method of producing a carpet, which includes a step of applying a binder of a specific structure and properties to carpet fibers. 
Note that Amendment to claim 10 incorporates a content of allowed claim 26. The reasons for allowance can be found in Non-Final Office Action issued on 8/11/2021.

New search does not reveal any references covering the subject matter of independent claim 10 and dependent claims 11-15, 24 and 25.

The material for receiving the binder application selected from nonwoven fabric, woven fabric, glass paper, glass mat, etc. (see claims 1, 2-5).

However, Narukawa fails to teach a carpet and specific properties of vinyl acetate-ethylene copolymer and polyvinyl alcohol.
As a result, independent claim 10 and dependent claims 11-15, 24 and 25 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765